Title: John Marshall to James Madison, 30 November 1829
From: Marshall, John
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                 Novr. 30th. 1829
                            
                        
                        
                        I have just received information of the death of my friend Judge Washington. I need not say how much I regret
                            his loss. The official and friendly connexion between us would I think make it improper in me immediately to receive
                            company. For this reason I have felt my self compelled to embrace the embarrassing part of withdrawing the invitation I
                            gave for wednesday next. With great and respectful esteem I am dear Sir your obedt.
                        
                        
                            
                                J Marshall
                            
                        
                    